El Juez Asociado Señor Wole
emitió la opinión del tribunal.
En sus aspectos principales este caso debe seguir el principio sentado en el de Durand v. Sancho Bonet, 50 D.P.R. 940. En otras palabras, cuando el sueldo de un funcionario es fijado por una ley especial por un término dado, la cuantía del sueldo así fijado no puede ser alterada durante su incumbencia.
El apelado Ponsa Parés fué nombrado Fiscal de la Corte de Distrito de Bayamón el 29 de julio de 1930 a tenor de las disposiciones de la Ley núm. 57 del mismo año. Dicha lev fijaba su sueldo anual en $3,850 y el término del cargo en cuatro años. En 1932 se le Fizo una rebaja de $385 y en 1934 se le liizo otra rebaja adicional de $173.25. Fué nombrado por un nuevo término el 13 de julio de 1935. En 5 de septiembre de 1936 radicó una .petición ante la Corte de Distrito de San Juan solicitando una sentencia que declarara que las rebajas anteriores eran nulas. Bajo principios similares a los del caso de Durand, supra, la corte inferior resolvió que *161el referido fiscal tenía derecho a tal sentencia declaratoria y convenimos en ello.
La corte de distrito, conforme hemos visto, resolvió que todas las rebajas, tanto las anteriores como las que continua-ban en vigor lnego de sn renominación y aceptación del cargo al sueldo rebajado, eran ilegales. ■ Sobre este punto abriga-mos una seria duda y la moción del apelado para desestimar el recwrso por frívolo dehe ser declarada sin lugar.